PER CURIAM:
Darry Hanna appeals the district court’s order denying relief on his 28 U.S.C.A. § 2255 (West Supp.2012) motion. We have thoroughly reviewed the record and find no reversible error. Accordingly, we deny Hanna’s motion for appointment of counsel and affirm for the reasons stated by the district court. United States v. Hanna, No. 4:06-cr-00828-TLW-2 (D.S.C. July 12, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.